U. S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM SB-2 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 As filed with the Securities and Exchange Commission on , 2007 Registration No. 333- Bio-Solutions Corp. (Exact name of registrant as specified in its charter) Nevada 0200 98-0557171 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) 14517, Joseph Marc Vermette, Mirabel (Québec), Canada J7J 1X2 (Address of registrant's principal executive offices) (Zip Code) (888) 686-2611 (Registrant's Telephone Number, Including Area Code) Bio-Solutions Corp. 14517, Joseph Marc Vermette Mirabel (Québec), Canada J7J 1X2 Tel: (888) 686-2611 (Name, Address and Telephone Number of Agent for Service) Copies to: Michael J. Muellerleile, Esq. M2 Law Professional Corporation 500 Newport Center Drive, Suite 800 Newport Beach, CA 92660 Tel:(949) 706-1470 Fax: (949) 706-1475 Approximate date of proposed sale to the public: From time to time after this registration statement becomes effective. If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If delivery of the prospectus is expected to be made pursuant to Rule 434, please check the following box.o CALCULATION OF REGISTRATION FEE Title of each class of securities to be registered Amount to be registered Proposed maximum offering price per share Proposed maximum aggregate offering price Amount of registration fee Common Stock, $.001 par value 1,066,500 $0.10 $106,650 $3.27 (1)Represents shares offered by selling shareholders. The offering price of $0.10 per share for the selling shareholder was estimated for the purpose of calculating the registration fee pursuant to Rule 457 of Regulation C. The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933, as amended, or until this registration statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. 1 Preliminary Prospectus Bio-Solutions Corp. a Nevada corporation 1,066,500 Shares of Common Stock This prospectus relates to 1,066,500 shares of common stock of Bio-Solutions Corp., which are issued and outstanding shares of our common stock, acquired by the selling security holders in private placement transactions which were exempt from the registration and prospectus delivery requirements of the Securities Act of 1933. The selling security holders will offer and sell the shares at $0.10 per share, making the aggregate offering price to the public approximately $106,650 if all the shares are sold. Our common stock is presently not traded on any market or securities exchange, and we have not applied for listing or quotation on any public market. The selling security holders will sell those 1,066,500 shares of our issued and outstanding common stock at a price of $0.10 per share until the shares are quoted on the OTC Bulletin Board and thereafter at prevailing market prices or privately negotiated prices. We will not receive any of the proceeds from the sale of those shares being offered by the selling shareholders. Title of securities to be offered Number of offered shares Offering price per share Proceeds Common Stock 1,066,500 $0.10 $106,650 See “Risk Factors” on Pages4 to 8 for factors to be considered before purchasing shares of our common stock. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of this prospectus. Any representation to the contrary is a criminal offense. The information in this prospectus is not complete and may be changed. We will not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state or other jurisdiction where the offer or sale of these securities is not permitted. The date of this prospectus is . Subject to completion. 2 TABLE OF CONTENTS Prospectus Summary 4 Risk Factors 4 Forward Looking Statements 8 Use of Proceeds 8 Determination of Offering Price 8 Dilution 8 Selling Security Holders 9 Plan of Distribution 10 Legal Proceedings 11 Directors, Executive Officers, Promoters and Control Persons 11 Security Ownership of Certain Beneficial Owners and Management 12 Description of Securities 13 Interest of Named Experts and Counsel 13 Disclosure of Commission Position on Indemnification for Securities Act Liabilities 13 Organization Within Last Five Years 13 Description of Business 14 Management’ Discussion and Analysis of Financial Condition and Results of Operations 15 Description of Property 16 Certain Relationships and Related Transactions 16 Market for Common Equity and Related Stockholder Matters 17 Executive Compensation 18 Financial Statements 20 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 33 Legal Matters 33 Experts 33 Additional Information 33 Indemnification of Directors and Officers 33 Other Expenses of Issuance and Distribution 33 Recent Sales of Unregistered Securities 34 Exhibits 35 Undertakings 35 Signatures 37 Outside Back Cover Page Dealer Prospectus Delivery Obligation Until , all dealers that effect transactions in these securities, whether or not participating in this offering, may be required to deliver a prospectus. This is in addition to the dealers' obligations to deliver a prospectus when acting as underwriters and with respect to their unsold allotments or subscriptions. 3 Prospectus Summary Our Business: Our principal business address is 14517, Joseph Marc Vermette, Mirabel (Québec), Canada J7J 1X2.Our telephone number (888) 686-2611. We are a manufacturer of a premix product for the poultry industry called Nutra-Animal. Nutra-Animal is an anti-oxidant containing wheat middlings, vitamin E, calcium carbonate, soya grains treated at warm heat, shrimp flour, sodium aluminocilicate and fish oil. We have conducted studies that we believe demonstrate the positive impact of Nutra-Animal on growth and reinforcement of the immune system. Our state of organization: We were incorporated in Nevada on March 27, 2007. Summary financial information: The summary financial information set forth below is derived from the more detailed financial statements appearing elsewhere in this prospectus.We have prepared our financial statements contained in this prospectus in accordance with accounting principles generally accepted in the United States. All information should be considered in conjunction with our financial statements and the notes contained elsewhere in this prospectus. Income Statement For the Period From Inception to September 30, 2007 Net Revenue 16,512 Gross Profit 11,513 Operating Expenses 63,208 Net Loss (51,695) Net Loss Per Share (0.01) Balance Sheet September 30, 2007 Total Assets 81,331 Total Liabilities 1,841 Stockholders' Equity 79,490 Number of shares being offered: The selling security holders want to sell 1,066,500 shares of our issued and outstanding common stock. The selling security holders will sell at a price of $0.10 per share until the shares are quoted on the OTC Bulletin Board and thereafter at prevailing market prices or privately negotiated prices. Estimated use of proceeds: We will not receive any of the proceeds from the sale of those shares being offered by the selling security holders. RISK FACTORS In addition to the other information in this prospectus, the following risk factors should be considered carefully in evaluating our business before purchasing any of our shares of common stock. A purchase of our common stock is speculative in nature and involves a lot of risks. Any person who cannot afford the loss of his or her entire purchase price for the offered shares should not purchase of the offered shares because such a purchase is highly speculative and involves significant risks. Our business objectives must also be considered speculative, and we cannot guaranty that we will satisfy those objectives. Purchasers of the offered shares may not realize any return on their purchase of the offered shares. Purchasers may lose their investments in us completely. 4 Risks Related to our Business: We have a limited operating history upon which an evaluation of our prospects can be made. We were formed on March 27, 2007. Our lack of operating history in the animal feed industry, which makes an evaluation of our business and prospects very difficult. Our prospects must be considered speculative, considering the risks, expenses, and difficulties frequently encountered in the establishment of a new business. We cannot be certain that our business will be successful or that we will generate significant revenues and become profitable. Because we are a development stage, we have limited revenues to sustain our operations We are a development stage company that is currently developing our business. To date, we have only generated very limited revenues. The success of our business operations will depend on our ability to obtain clients and provide quality products to those clients. We are not able to predict if we will be able to develop our business and generate significant revenues. If we are not able to complete the successful development of our business plan, generate significant revenues and attain sustainable operations, then our business will fail. We have incurred a net loss since inception and expect to incur net losses for the foreseeable future. As of September 30, 2007, our net loss since inception was $51,695. We expect to incur operating and capital expenditures for the next year and, as a result, we expect significant net losses in the future. We will need to generate significant revenues to achieve and maintain profitability. We may not be able to generate sufficient revenues to achieve profitable operations. We are dependent on one supplier for the main ingredient used in our product, and we do not currently have any other source for that ingredient. We rely on one key supplier for the main ingredient used in our product. We do not have long term supply agreement with that supplier. We cannot guaranty that the said supplier will continue to supply us with the main ingredient used in our product.
